Citation Nr: 1628033	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1965 to February 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2011 that continued a noncompensable rating for the Veteran's service connected right ear hearing loss.


FINDING OF FACT

At no time during the evaluation period is the Veteran's right ear hearing acuity shown to have been worse than Level IX. 


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383(a)(3), 4.85 Diagnostic Code (Code) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  May 2011 and May 2012 statements of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and August 2011, March 2012, and March 2014 supplemental statements of the case (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7015: see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

The Veteran's pertinent treatment records have been secured. The RO arranged for audiological evaluations in March 2011and January 2014.  The Board finds the reports of these examinations adequate for rating purposes, and that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  No further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85. 

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3). 


Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 13801-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

An April 2010 VA audiology note noted the Veteran reported he wears a hearing aid in his right ear for the full day and wears a hearing aid in his left ear "in the house or when [he has] company."  It was recommended to the Veteran that he wear both hearing aids all the time.

On December 2010 VA examination, the Veteran reported that his hearing had worsened.  He reported difficulties as a college student trying to follow the conversation when his teacher is working at the board, and had difficulty understanding what his instructor said, sometimes even within 6 feet of his instructor.  Recurrent tinnitus was diagnosed.  Audiometric evaluations were not performed.

In a January 2011 private examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
75
80
85
LEFT
45
50
60
75
65

The average puretone thresholds were 81decibels for the right ear, and 59 decibels for the left ear.  Word discrimination scores were 60 percent for the right ear and 80 percent for the left ear.  However, the private audiologist did not indicate what word list was used.

On March 2011 VA examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
50
70
80
LEFT
25
20
30
70
75

The average puretone thresholds were 67.5 decibels for the right ear, and 48.75 decibels for the left ear. Speech audiometry revealed speech recognition ability of 38 percent for the right ear and 80 percent for the left ear.  The diagnosis was mixed hearing loss and moderate in the right ear and moderately sensorineural hearing loss (SNHL) in the left.  The examiner opined that Veteran's hearing loss did not affect his ambulating, dressing, feeding, bathing, driving, toileting, or grooming.

On July 2011 VA examination, tinnitus was diagnosed.  The examiner opined the Veteran's tinnitus was at least as likely as not (a 50 percent or greater probability) caused by or the result of military noise exposure.  The Veteran's hearing loss was not examined during this examination and no audiometry evaluation was performed.

An August 2011 private doctor's letter described the doctor evaluated the Veteran and found after testing the Veteran exhibited mixed hearing loss, worse in the right than the left ear with word discrimination of 60 percent in the right ear and 84 percent in the left ear, and had major hearing loss in his higher frequencies after frequency range of 2000 Hertz.  However the private doctor did not indicate what word list was used.  

A September 2011 private audiology treatment note indicated the Veteran had mild low to mid frequency SNHL and severe high frequency hearing loss SNHL in the left ear and severe to profound mixed hearing loss in the right ear with bilateral tinnitus.

In a March 2012 statement, the Veteran described that his hearing loss has deteriorated over time and that without the use of hearing aids he would miss many normal conversations.

An October 2012 VA audiology consultation note noted the Veteran has had his current hearing aids since 2008 and was due for a replacement.  

A November 2012 VA audiology note indicated the Veteran was fitted, evaluated, and issued new hearing aids.

On January 2014 VA examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
80
75
LEFT
25
35
35
65
65

The average puretone thresholds were 78.75 decibels for the right ear, and 50 decibels for the left ear. Speech audiometry revealed speech recognition ability of 50 percent for the right ear and 74 percent for the left ear.  The diagnosis was mixed hearing loss and moderate in the right ear and moderately SNHL in the left.  The examiner opined that Veteran's hearing loss impacted his ordinary conditions of daily life because while at work, the Veteran's hearing loss causes miscommunications because he cannot decipher the words others are saying.





Analysis

As noted above, rating hearing loss disability requires a mechanical application of audiometry findings to the schedular criteria.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

At the outset, the Board observes that only the right ear hearing loss is currently service connected.  As explained above, the regulations required that, when rating this disability, the Board may only consider the severity of the hearing loss in the service-connected right ear unless the non-service-connected left ear hearing loss has been assessed at Level X or Level XI.  38 C.F.R. § 3.385.  However, in this case, the non-service-connected left ear hearing loss has been assessed as Level IX by both the March 2011 and January 2014 VA audiometry testing.  This means that, for rating purposes, the Board may only consider the severity of the service-connected right ear hearing loss, and must assume (for the purpose of rating the left ear hearing loss) that the left ear has a hearing acuity of Level I (despite the evidence to the contrary).

Under Table VII, when hearing loss in one ear is Level IX and in the other ear Level I, a noncompensable (0 percent) rating is to be assigned.  38 C.F.R. §4.85.

During the evaluation period, there are no audiometry testing results (adequate for rating purposes) that reveal findings warranting a compensable rating.  In light of the foregoing, the Board concludes that a compensable rating for the Veteran's right ear hearing loss is not warranted for the period under consideration.

The Board acknowledges that the assigned disability rating for the service-connected right ear is substantially limited by the criteria of 38 C.F.R. § 3.383 (because only one ear is service connected).  The Board notes that if the Veteran were to apply for and eventually be granted service connection for his left ear hearing loss, the hearing acuity level for his left ear, based on the January 2014 VA examination, would have been assessed as Level V, and that the combination of Level V hearing in the better ear and Level IX in the worse ear warrants a 40 percent rating under Code 6100.  38 C.F.R. § 4.85, Table VII.
Regarding the Veteran's assertions that his actual hearing impairment is greater than reflected by the noncompensable percent rating assigned, the Board acknowledges he is competent to describe the hearing loss and tinnitus symptoms he experiences.  The Board finds no reason to question the functional caused by the Veteran's hearing loss is as he describes it.  However, these symptoms (difficulty hearing instructors, coworkers, and others in conversation) are encompassed by the current schedular rating assigned to the service-connected right ear and the remainder of the hearing loss is, essentially, assigned to the non-service-connected left ear.

The Board has also considered whether this matter should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown and there is no manifestation that is not encompassed by the schedular criteria, those criteria are not inadequate; factors such as marked interference with employment are not shown.  Consequently referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Veteran is employed.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of this claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

A compensable rating for right ear hearing loss is denied.



____________________________________________

VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


